Exhibit 10.74

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS
William R. Wolff

 

I.                                        Definitions.  I intend all words used
in this Separation Agreement and Release of Claims (“Agreement”) to have their
plain meanings in ordinary English.  Specific terms that I use in this Agreement
have the following meanings:

 

A.                                    I, me, and my include both me (William R.
Wolff) and anyone who has or obtains any legal rights or claims through me.

 

B.                                    Analysts International means Analysts
International Corporation and any related or affiliated business entities in the
present or past, including without limitation, its or their predecessors,
successors, parents, subsidiaries, affiliates, joint venture partners, and
divisions.

 

C.                                    Company means Analysts International; the
present and past Board of Directors, shareholders, officers and employees of
Analysts International; Analysts International’s insurers; and anyone who acted
on behalf of Analysts International or on instructions from Analysts
International.

 

D.                                    Employment Agreement means the Employment
Agreement between the Company and myself that I signed on or about July 29, 2011
with an “Effective Date” of August 8, 2011 (the “Employment Agreement”).

 

E.                                     My Claims means any and all claims,
actions, rights, causes of action and demands, known or unknown, arising at law,
in equity, or otherwise, from the beginning of time and continuing through and
up to the date on which I sign this Agreement, which I have or may have against
the Company, including without limitation:

 

1.                                      all claims arising out of or relating to
my employment with Analysts International or the termination of that employment,
including but not limited to any claims based on, relating to or arising out of
my Employment Agreement; and

 

2.                                      all claims arising out of or relating to
the statements, actions or omissions of the Company; and

 

3.                                      all claims for any alleged unlawful
discrimination, harassment, retaliation or reprisal, or other alleged unlawful
practices arising under any federal, state, or local statute, ordinance, or
regulation, including without limitation claims under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e et seq.; the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act of 1990,
42 U.S.C. § 2000e et seq.; the Americans with Disabilities Act, as amended, 42
U.S.C. § 12101 et seq.; the Civil Rights Act of 1866, 42 U.S.C. § 1981; the
Civil Rights Act of 1991, 42 U.S.C. § 1981a; the Family and Medical Leave Act,
29 U.S.C. § 2601 et seq.; the National Labor Relations Act, 29 U.S.C. § 151 et
seq.; the Fair Credit Reporting Act, 15 U.S.C. §§ 1681 et seq.; the
Sarbanes-Oxley Act, 15 U.S.C. § 7201 et seq.; the Genetic Information
Nondiscrimination Act of 2008, Pub. L. No. 110-233, 122 Stat. 881 (codified as
amended in scattered sections of 29 U.S.C. and 42 U.S.C.); the Employee
Retirement Income Security Act (except for any vested claim for benefits under a
qualified retirement plan that may be brought pursuant to 502(a)(1)(B) of

 

1

--------------------------------------------------------------------------------


 

ERISA), 29 U.S.C. § 1001 et seq.; the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. § 2101 et seq.; the Equal Pay Act (codified in
scattered sections of 29 U.S.C.); the Minnesota Human Rights Act, Minn. Stat. §
363A.01 et seq.; any applicable local human rights ordinance; and any claim
arising under Minn. Stat. Chapters 177 and 181; and

 

4.                                      all claims for alleged wrongful
discharge; breach of contract; breach of implied contract; failure to keep any
promise; breach of a covenant of good faith and fair dealing; breach of
fiduciary duty; estoppel; my activities, if any, as a “whistleblower”;
defamation; infliction of emotional distress; fraud; misrepresentation;
negligence; harassment; retaliation or reprisal; constructive discharge;
assault; battery; false imprisonment; invasion of privacy; interference with
contractual or business relationships; any other wrongful employment practices;
and violation of any other principle of common law; and

 

5.                                      all claims for compensation or
reimbursement of any kind, including without limitation, salary, wages, bonuses,
commissions, stock-based compensation, vacation pay, paid time off, fringe
benefits, and expense reimbursements; and

 

6.                                      all claims for reinstatement or other
equitable relief; back pay, front pay, compensatory damages, damages for alleged
personal injury, liquidated damages and punitive damages; and

 

7.                                      all claims for attorneys’ fees, costs
and interest.

 

However, My Claims does not include any claims that the law does not allow to be
waived or any claims that may arise after the date on which I sign this
Agreement.

 

II.                                   Resignation from Employment and Agreement
to Release My Claims.

 

A.                                    I have resigned from my employment with
(and my position as Senior Vice President, Chief Financial Officer of) Analysts
International effective as of the close of business on June 29, 2012.  Between
the date on which I sign this Agreement and June 29, 2012, I will continue as a
full-time employee of Analysts International in my current capacity of Senior
Vice President, Chief Financial Officer, although I understand, and the Company
acknowledges, that I will not be expected to work at my current level of effort
during that period of time.

 

B.                                    Provided I perform all of my obligations
under this Agreement and do not revoke this Agreement within the fifteen (15)
day revocation period as set forth below, I will receive severance (“Severance
Compensation”) from Analysts International as follows:

 

i.                                          Analysts International will continue
to pay my regular base salary of $230,000 per annum through (and ending on)
December 7, 2012, at the same time and on the same schedule as salary payments
are generally made to employees of Analysts International, at my current rate of
pay and subject to normal withholdings; and

 

ii.                                       Analysts International will reimburse
my medical insurance premium payments made under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) through December 31, 2012, provided that Analysts
International receives sufficient evidence of proof of such payments by me
during said COBRA period and, provided further, that during such period of time
the amount of my monthly

 

2

--------------------------------------------------------------------------------


 

COBRA reimbursement shall not exceed $1,800 per month.

 

C.                                    I understand that I may continue my COBRA
coverage at my own expense for any remaining period of COBRA eligibility after
Analysts International stops its monthly premium payments.  I understand that
the date of my employment termination, June 29, 2012, is my qualifying event for
COBRA purposes.  I understand that I will have three months following June 29,
2012, to exercise any of my vested stock options of Analysts International.  I
understand that pursuant to the terms of the applicable Analysts International
plan documents, all of my unvested stock options are forfeited.

 

D.                                    My Severance Compensation is contingent
upon me signing and not revoking this Agreement as provided below.  I understand
and acknowledge that the Severance Compensation is in addition to anything of
value that I would be entitled to receive from Analysts International if I did
not sign this Agreement or if I revoked this Agreement.

 

E.                                     In exchange for the Severance
Compensation, I give up, settle and release all of My Claims and I agree to
abide by this Agreement in all respects.  I understand and agree that through
this release I am extinguishing all of My Claims occurring up to the date on
which I sign this Agreement.  The Severance Compensation that I am receiving is
a fair compromise for my undertakings in this Agreement.

 

F.                                      Notwithstanding the foregoing, I
understand that nothing contained in this Agreement purports to limit any right
I may have to file a charge with the Equal Employment Opportunity Commission or
other administrative agency or to participate in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission or other investigative
agency.  This Agreement does, however, waive and release any right to recover
monetary damages resulting from such investigation or litigation.

 

III.                              No Admission of Liability.  Even though
Analysts International will provide Severance Compensation for me to settle and
release My Claims and to otherwise abide by this Agreement, the Company does not
admit that it is responsible or legally obligated to me.  In fact, the Company
denies that it is responsible or legally obligated to me for My Claims, denies
that it engaged in any unlawful or improper conduct toward me, and denies that
it treated me unfairly or acted wrongfully.

 

IV.                               Acknowledgement of Risk of Change in Facts or
Law.  I acknowledge that the facts and the law material to this Agreement may
turn out to be different from or contrary to my present belief, and I assume the
risk that such differences may arise.  I acknowledge and represent that I have
not relied on any representations of the Company or the Company’s counsel in
entering into this Agreement.  Once the fifteen (15) day revocation period below
has expired, I intend that the release granted herein shall be final, complete,
irrevocable and binding in all events and circumstances whatsoever.

 

V.                                    Advice to Consult with an Attorney.  My
decision whether to sign this Agreement is my own voluntary decision made with
full knowledge that the Company has advised me to consult with an attorney.

 

VI.                               Period to Consider this Agreement.  I
understand that I have through July 20, 2012 (which, I acknowledge, is no less
than twenty-one (21) calendar days from the date I first received a draft of
this Agreement) to consider whether I wish to sign this Agreement.  I understand
that if I sign this Agreement prior to July 20, 2012, or choose to forego the
advice of legal counsel, I do so freely and knowingly, and I waive any and all
further claims that such action or actions would affect the validity of this
Agreement.  I understand that any changes to this Agreement, whether material or
not material, do not restart the period during which I can consider whether to
sign this Agreement.

 

If I elect not to execute and return this Agreement on or before July 20, 2012,
I further understand that the offer contained herein shall terminate and
Analysts International shall be under no obligation to provide

 

3

--------------------------------------------------------------------------------


 

the Severance Compensation and the benefits provided herein.

 

VII.                          My Right to Revoke this Agreement.  I understand
that I have the right to revoke the release of claims contained in Paragraph II
with regard to claims arising under the Minnesota Human Rights Act, Minnesota
Statutes Chapter 363A, within fifteen (15) calendar days of my signing this
Agreement, and with regard to my rights arising under the federal Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., within seven (7)
calendar days of my signing this Agreement.  The two revocation periods shall
run concurrently.  This Agreement will not become effective or enforceable
unless and until the fifteen (15) day revocation period has expired without my
revoking it.  I understand that if I revoke this Agreement, all of Analysts
International’s obligations to me under this Agreement will immediately cease
and terminate, and Analysts International will owe me no amounts hereunder.  If
I do not revoke this Agreement within said fifteen (15) day period, I understand
that Analysts International will begin to pay the Severance Compensation to me
shortly after that fifteen (15) day period expires.

 

VIII.                     Procedure for Accepting or Revoking this Agreement. 
To accept the terms of this Agreement, I must deliver the Agreement, after I
have signed and dated it, to Analysts International by hand or by certified
mail, return receipt requested on or before July 20, 2012.  To revoke my
acceptance, I must deliver a written, signed statement that I revoke my
acceptance by hand or by certified mail, return receipt requested, within the
fifteen (15) day revocation period.  All certified mailings and hand deliveries
must be made to Analysts International at the following address:

 

Jill Dose
Analysts International Corporation
7700 France Avenue South, Suite 500
Edina, MN 55435

 

If I choose to deliver my acceptance or the revocation of my acceptance by mail,
it must be:

 

1.                                      postmarked within the period stated
above; and

 

2.                                      properly addressed to Jill Dose,
Analysts International, at the address stated above.

 

IX.                              Non-Disparagement.  I agree not to make
negative or disparaging remarks or comments about the Company including about
its officers, directors, management, employees, representatives, products or
services.

 

X.                                   Non-Solicitation and Non-Interference.  I
acknowledge and agree to abide by the Restrictions against Solicitation and
Non-Interference provisions of Section 9 of the Employment Agreement, for which
I acknowledge sufficient prior consideration was given.

 

XI.                              Restrictions Against Competition.  I
acknowledge and agree to abide by the Restrictions against Competition
provisions of Section 9 of my Employment Agreement, for which I acknowledge
sufficient prior consideration was given.

 

XII.                         Confidentiality.  I agree that I will keep
confidential, and will not use for my benefit or for the benefit of any other
company or person, confidential Analysts International business information
(including, but not limited to, the identity of Analysts International customers
and prospective customers and their requirements for IT consulting and other
services provided by Analysts International), salary information, contract rates
and contract expiration dates, details of Analysts International projects,
business, marketing and strategic plans, and Company or office financial
information.  I recognize that the Company

 

4

--------------------------------------------------------------------------------


 

has furnished any information of this type to me in confidence on the
understanding that I would not disclose or use it for the advantage of myself or
anyone other than Analysts International.  I acknowledge and agree to abide by
the confidentiality provisions of Section 11 of the Employment Agreement, for
which I acknowledge sufficient prior consideration was given.

 

XIII.                    Return of Property.  I agree that I will not retain any
copies of Company property or documents.  I agree that this obligation is
ongoing and that if I subsequently discover any additional Company property that
I will promptly return any such property to Analysts International.

 

XIV.                     No Other Promises or Representations.  I agree that no
promise or representation, other than the promises and representations expressly
contained in this Agreement, has been made to me by the Company.

 

XV.                          Interpretation of this Agreement.  This Agreement
should be interpreted as broadly as possible to achieve my intention to resolve
all of My Claims against the Company and to otherwise fulfill my obligations
under this Agreement.  If any provision of this Agreement is found to be illegal
and/or unenforceable, such provision shall be severed and modified to the extent
necessary to make it enforceable; and as so severed or modified, the remainder
of this Agreement shall remain in full force and effect and enforceable with
respect to the release of all the remainder of My Claims.

 

XVI.                     Voluntary Release.  I have read this Agreement
carefully.  I understand all of its terms.  In signing this Agreement, I have
not relied on any statements or explanations made by the Company or its
attorneys except as specifically set forth in this Agreement.  I am voluntarily
releasing My Claims against the Company without coercion, duress or reliance on
any representations by the Company including, but not limited to, any Analysts
International employee, agent or attorney and I am voluntarily undertaking my
other obligations under this Agreement without coercion, duress or reliance on
any representations by any Analysts International employee, agent or attorney. 
I intend this Agreement to be legally binding.

 

XVII.                Disclosure of this Agreement.  I understand that the
Company will make a filing on Form 8-K with the Securities and Exchange
Commission regarding my resignation from the Company.

 

XVIII.           Governing Law; Jurisdiction and Venue.  This Agreement is
governed by and shall be construed in accordance with the laws of the State of
Minnesota and any dispute related thereto shall be exclusively venued in the
state courts of Minnesota located in Hennepin County, Minnesota.  In the event
litigation results involving this Agreement, the unsuccessful party agrees to
pay the prevailing party’s reasonable attorneys’ fees and costs.

 

XIX.                    Other Agreements.  I understand that this Separation
Agreement and Release of Claims and the employee benefit plans of Analysts
International in which I may continue as a participant following my termination
from employment contain all of the agreements between the Company and me. 
Except as expressly provided herein, these agreements (this Separation Agreement
and Release of Claims and the employee benefit plans of Analysts International
in which I may continue as a participant following my termination from
employment) expressly supersede all other written and oral agreements the
Company and I may have, including, but not limited to, the my Employment
Agreement).  I fully understand and acknowledge that this Agreement completely
supersedes and replaces my Employment Agreement and that, from and after the
effective date of this Agreement, except as expressly provided herein, I will
not have any rights under my Employment Agreement (or any exhibit thereto),
whether to severance, change of control payments, stock options, or otherwise. 
Except as expressly provided herein, the only provision of the Employment
Agreement that shall have any force or effect after the effective date of this
Agreement shall be the provisions in Section 3 thereof pertaining to the
survival of obligations.  Any additions or changes to this Agreement must be in
writing and signed by both parties.

 

5

--------------------------------------------------------------------------------


 

XX.                         Survival.  I understand that the provisions of this
Agreement that, by their nature and content, must survive the completion,
revocation, termination or expiration of this Agreement in order to achieve the
fundamental purposes of this Agreement (including but not limited to the
provisions of paragraphs II, IX, X, XI, XII, XIII, XV and XVIII of this
Agreement) will survive the termination of my employment and the termination,
for any reason, of this Agreement.

 

XXI.                    Release as Evidence.  I understand and agree that in the
event that any claim, suit or action shall be commenced by me against the
Company, including, but not limited to, claims, suits or actions relating to my
employment with Analysts International through this date, this Agreement shall
constitute a complete defense to any such claims, suits or actions so
instituted.

 

By signing below, I, William R. Wolff, acknowledge and agree to the following:

 

·                                          I have had adequate time to consider
whether or not to sign this Separation Agreement and Release of Claims.

 

·                                          I have read this Separation Agreement
and Release of Claims carefully.

 

·                                          I understand and agree to all of the
terms of this Separation Agreement and Release of Claims.

 

·                                          I am knowingly and voluntarily
releasing My Claims against the Company (as defined herein) to the extent
expressly set forth in this Separation Agreement and Release of Claims.

 

·                                          I have not, in signing this
Separation Agreement and Release of Claims, relied upon any statements or
explanations made by the Company except as for those specifically set forth in
this Separation Agreement and Release of Claims.

 

·                                          I intend this Separation Agreement
and Release of Claims to be legally binding.

 

·                                          The effective date of this Separation
Agreement and Release of Claims shall be the date on which it is last signed by
one of the parties to this Agreement.

 

The foregoing is agreed and accepted.

 

William R. Wolff

 

Analysts International Corporation

 

 

 

 

 

 

 

 

By:

/s/ Brittany B. McKinney

 

 

 

/s/ William R. Wolff

 

Title:

President & CEO

 

 

 

Date signed:

6-12-12

 

Date signed:

6-12-2012

 

6

--------------------------------------------------------------------------------